DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung (KR 101295009 B1, hereinafter referred to “Jung”).
Regarding claim 1, Jung discloses a connector (Figs 1 and 2, control cable fixing device with a socket 10 and a fixing bracket 100) comprising: a receptacle (Figs 1 and 2, first socket 10) having first and second channels formed on opposite sides of the exterior of the receptacle (Fig. 2, two grooves/channels 15 are formed on opposite sides of first socket 10 at between head portion 11 and socket body portion 13); a flange (fixing bracket 100) having a retainer mounting part fixed on a first end of the flange (Fig. 2, a bent perpendicular part of fixing bracket 100 having a unnumbered hex bolt, washer, and nut fastener set fixed at end thereof); and a first pair of clamping jaws extending from a second end of the flange (Fig. 2 and annotated figure A below), each clamping jaw accepted into a respective receptacle first and second channel clasping the receptacle to the flange (see annotated figure A below and Fig. 4). 
Annotated figure A of partial view of Fig. 2 of Jung

    PNG
    media_image1.png
    529
    639
    media_image1.png
    Greyscale


Regarding claim 10, Jung discloses an assembly of a connector and a tube (Figs 1 and 2, control cable fixing device with a socket 10 and a fixing bracket 100,  and a tube 60 or alternatively pipe 70), the assembly comprising: a receptacle (Figs 1 and 2, first socket 10) including an interior passage (Figs 1 and 2, guide tube 60 extending through the first socket) and having first and second channels formed on opposite sides on the exterior of the receptacle (Fig. 2, two grooves/channels 15 are formed on opposite sides of first socket 10 at between head portion 11 and socket body portion 13 ); a flange having a retainer mounting part on a first end of the flange (Fig. 2, a bent perpendicular part of fixing bracket 100 with an un-labeled hex bolt, washer, and nut fastener set at end thereof), the retainer mounting part including a fastening arrangement for mounting the retainer mounting part to a structure (Figs 1 and 2, the unlabeled hex bolt, washer, and nut fastener set at the end of the bent perpendicular part of 100, has a fastening arrangement for mounting itself to a frame structure in vehicle, which is implied but not shown); a first pair of clamping jaws extending from a second end of the flange (Fig. 2 and annotated figure A above), each clamping jaw accepted into a respective receptacle first and second channel, clasping the receptacle to the flange (see annotated figure A above and Fig. 4); and wherein the receptacle interior passage is inserted over the tube (Fig. 2, receptacle /first socket 10 interior passage inserted over tube 60), and the receptacle (10) is retained to the tube (60) by engaging the fastening arrangement to mount the retainer mounting part to the structure (Fig. 4, fixed state at the second position).
Regarding claim 17, Jung discloses wherein the fastening arrangement is comprised of a hole extending through the retainer mounting part and a fastener having a head retained on the retainer mounting part and a threaded body accepted in the hole (Figs 1 and 2, bent perpendicular part of fixing bracket 100 has a hole extending through thereof,  the unlabeled hex bolt (head), washer, and nut fastener set, retained on the bent perpendicular part of fixing bracket 100 through the hole via the threaded body of the hex bolt); and wherein the structure includes a threaded bore accepting the threaded body and retaining the retainer mounting part to the structure (Figs 1 and 2,  although not expressly show, but is implied that,  a structure would have a bore to accommodate the threaded body of the hex bolt to be retained to the fixing bracket 100 via fastening of the bolt/nut set). 
Regarding claim 18, Jung discloses wherein the tube (Figs 1 and 2, guide tube 60 extending through the first socket) includes an endform connected to the tube the endform arranged to be accepted within the interior passage of the receptacle (Fig. 2, endform/rubber damper 80 connected to tube 60 installed in the passage of first socket 10) to provide a fluid tight seal between the endform and the interior passage (Fig. 5, rubber damper 80 appear to be tightly sealing between tube 60 and the inner wall of the socket 14, thereby providing fluid tight seal).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-5, 8, 9, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (KR101295009B1, hereinafter referred to “Jung”) in view of Nagaya (US 20150159793, hereinafter referred to as “Nagaya”). 
Regarding claim 2, Jung fails to disclose wherein the receptacle further includes third and fourth channels formed on opposite sides of the exterior of the receptacle; and the flange further includes a second pair of clamping jaws extending from the second end of the flange, each clamping jaw accepted into a respective receptacle third and fourth channel further clasping the receptacle to the flange.
However, Nagaya teaches wherein the receptacle (1) further includes third and fourth channels formed on opposite sides of the exterior of the receptacle (Fig. 1, receptacle/connector body 1 has 4 channels, on opposite sides thereof, which allow two of 37, and two of 38 to be accepted into); and the flange further includes a second pair of clamping jaws extending from the second end of the flange (Figs 14 and 15,  flange/checker 3 includes pair of clamping jaws/abutment portions 38+44 extend from end of 34/35), each clamping jaw accepted into a respective receptacle third and fourth channel further clasping the receptacle to the flange (Figs 17-19, first-fourth channels are for insertion of two sets of legs 37, 38 alongside clamp jaws 39, 44 on opposite sides of receptacle 2, respectively).
Regarding claim 3, Jung fails to disclose wherein the third and fourth channels are located below the first and second channels.
However, Nagaya teaches wherein the third and fourth channels are located below the first and second channels (Figs 3 and 9, opening regions 19, 20, 21, where open regions 20 and 21 are located below open region 19, located on opposite sides of connector body 1 can be interpreted as being the various respective channels, see also [0099]-[0102]) .
Regarding claim 4, Jung discloses wherein the flange includes first and second surfaces and the retainer mounting part extends perpendicular from the flange second surface at the flange first end (Fig. 2, the unlabelled hex bolt screw and nut set extends perpendicular from the bent perpendicular part of 100 at one end thereof, second surface of flange 100 can be front surface thereof, and first surface can be back surface thereof ).
Regarding claim 5, Jung discloses wherein the first and second clamping jaws (see annotated figure A above) extend perpendicular from the flange first surface (back surface of 100) at the flange second end (see annotated figure A above).
Regarding claim 8, Jung discloses wherein the retainer mounting part includes a hole extending through the retainer mounting part arranged to accept a fastener therethrough and fasten the retainer mounting part to a structure (Figs 1 and 2, bent perpendicular part of fixing bracket 100 has a hole extending through thereof arranged to accept the unnumbered hex bolt, washer, and nut fastener set, to be fastened to a frame structure in vehicle, which is implied but not shown). 
Regarding claim 9, Jung discloses wherein the receptacle includes an interior passage (Figs 1 and 2, guide tube 60 extending through the first socket); an endform connected to a tube with the endform installed in the passage of the receptacle (Fig. 2, endform/rubber damper 80 connected to tube 60 installed in the passage of first socket 10); and the endform (80) retained in the passage by the flange retainer mounting part (bent perpendicular part of fixing bracket 100) fastened to the structure (Fig. 2, unlabeled bolt screw nut set implied to be fastened to part of vehicle).  
Regarding claim 11, Jung fails to disclose wherein: the receptacle further includes third and fourth channels formed on opposite sides of the exterior of the receptacle; and the flange further includes a second pair of clamping jaws extending from the second end of the flange, each clamping jaw accepted into a respective receptacle third and fourth channel further clasping the receptacle to the flange.
However, Nagaya teaches wherein the receptacle (1) further includes third and fourth channels formed on opposite sides of the exterior of the receptacle (Fig. 1, receptacle/connector body 1 has 4 channels, on opposite sides thereof, which allow two of 37, and two of 38 to be accepted into); and the flange further includes a second pair of clamping jaws extending from the second end of the flange (Figs 14 and 15,  flange/checker 3 includes pair of clamping jaws/abutment portions 38+44 extend from end of 34/35), each clamping jaw accepted into a respective receptacle third and fourth channel further clasping the receptacle to the flange (Figs 17-19, first-fourth channels are for insertion of two sets of legs 37, 38 alongside clamp jaws 39, 44 on opposite sides of receptacle 2, respectively). 
Regarding claim 12, Jung fails to disclose wherein the third and fourth channels are located below the first and second channels.
However, Nagaya teaches wherein the third and fourth channels are located below the first and second channels (Figs 3 and 9, opening regions 19, 20, 21, where open regions 20 and 21 are located below open region 19, located on opposite sides of connector body 1 can be interpreted as being the various respective channels, see also [0099]-[0102]). 
Regarding claim 13, Jung discloses wherein the flange includes first and second surfaces and the retainer mounting part extends perpendicular from the flange second surface at the flange first end (Fig. 2, second surface of flange 100 can be front surface thereof, and first surface can be back surface thereof; the unnumbered hex bolt screw and nut set extends perpendicular from the bent perpendicular part of 100 at one end thereof).
Regarding claim 14, Jung discloses wherein the first and second clamping jaws (see annotated figure A above) extend perpendicular from the flange first surface (back surface of 100) at the flange second end (see annotated figure A above).

Regarding claims 2, 3, 11 and 12,  it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jung by Nagaya based on the rationale that the checker 3/ flange of Nagaya is movable from a preliminary holding position to a detection position by pressing a cover 34 (see abstract) and the release operation portion (28) is covered with the cover 34 so that the retainer 2 is prevented from inadvertent unlocking, see  [0134] of Nagaya for details. Meanwhile, Jung fails to offer such aforementioned unlocking prevention mechanism of Nagaya. See for [0088] for details of more advantage of the checker element of Nagaya over Jung. 

Claim 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (KR101295009B1, hereinafter referred to “Jung”) in view of Nagaya (US 20150159793, hereinafter referred to as “Nagaya”), as applied to claim 5 above, and further in view of Teasley (US 20220243850, hereinafter referred to as “Teasley”). 
Regarding claim 6, Jung fails to disclose wherein each of the first and second channels includes a clasping surface and each jaw of the first pair of clamping jaws, comprises an arm extending circuitously from the flange first surface at one end to a clasping finger on a second end, each arm retained to a respective first and second channel by the clasping finger engaging the clasping surface.
However, Teasley teaches wherein each of the first and second channels includes a clasping surface and each jaw of the first pair of clamping jaws (Fig. 5, distal end 62), comprises an arm (Fig. 5, second arm 54) extending circuitously from the flange first surface (Fig. 5, extending from surface of bridge portion 50) at one end to a clasping finger (Fig. 5, barrier wall 58) on a second end (Fig, 5, on end of arm 54), each arm (52, 54) retained to a respective first and second channel by the clasping finger engaging the clasping surface (Figs 14 and 15, arm 52 retained to first opening 90 by clasping finger 58 engaging the clasping surface of 90 or 92 or 94 or 96). 
Regarding claim 15, Jung fails to disclose wherein each of the first and second channels includes a clasping surface and each jaw of the first pair of clamping jaws, comprises an arm extending circuitously from the flange first surface at one end to a clasping finger on a second end, each arm held in a respective first and second channel by the clasping finger engaging the clasping surface.
However, Teasley teaches wherein each of the first and second channels includes a clasping surface and each jaw of the first pair of clamping jaws (Fig. 5, distal end 62), comprises an arm (Fig. 5, second arm 54) extending circuitously from the flange first surface (Fig. 5, extending from surface of bridge portion 50) at one end to a clasping finger (Fig. 5, barrier wall 58) on a second end (Fig, 5, on end of arm 54), each arm (52, 54) retained to a respective first and second channel by the clasping finger engaging the clasping surface (Figs 14 and 15, arm 52 retained to first opening 90 by clasping finger 58 engaging the clasping surface of 90 or 92 or 94 or 96).

Regarding claims 6 and 15, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Jung by Teasley based on the express teachings in [0031] lines 1-13 of Teasley that the presence of the secondary latch 30 alongside the data matrix 18 offers advantages in assessing detection and verification of connection status between the quick connector 10 and a spigot. Meanwhile, Jung fails to disclose or teach of such quick connector connection status detection and verification system of Teasley.  As a result, above benefits would serve as suggestion or motivation to one having ordinary skill in the art to modify Jung by Teasley.

 Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jung (KR101295009B1, hereinafter referred to “Jung”) in view of Nagaya (US 20150159793, hereinafter referred to as “Nagaya”), as applied to claim 11 above, and further in view of Russell 683942 mounting bracket for automotive fuel system fitting dated Feb 25, 2011 sold on amazon.com, (hereinafter referred to as “Russell”). 

Regarding claim 19, Jung fails to disclose wherein the flange, the retainer mounting part and first and second pair of clamping jaws are formed as unitary structure from a metallic material.
However, Russell teaches a mounting bracket formed as unitary structure from a metallic material (photo in page 1 shows two metal brackets). 
Thus, Jung in view of Russell teach wherein the flange, the retainer mounting part and first and second pair of clamping jaws are formed as unitary structure from a metallic material (Jung: Figs 1 and 2, fixing bracket 100 and clamping jaws of annotated figure A above, can be formed as unitary structure and of metal material similar to the mounting bracket of Russell). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Jung and Russell due to the fact that Jung fails to disclose of any material composition for the flange and clamping jaws, therefore, the teachings of material description for commercial automotive fuel system mounting bracket of Russell would be logical to consult. As a result, need for determining material composition of structural elements would serve as suggestion or motivation to one having ordinary skill in the art to combine Jung with Russell. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jung (KR101295009B1, hereinafter referred to “Jung”) in view of Nagaya (US 20150159793, hereinafter referred to as “Nagaya”), as applied to claim 11 above, and further in view of Dickinson (US 20160047493, hereinafter referred to as “Dickinson”). 

Regarding claim 20, Jung fails to disclose wherein the flange, the retainer mounting part and first and second pair of clamping jaws are formed as unitary structure from a thermoplastic material.
However, Dickinson teaches a bracket for mounting to vehicle chassis, including a bracket base formed as a unitary structure from a thermoplastic material ([0046] and Figs 1 and 2: pole bracket 10 including bracket base 30 formed as a unitary structure that may be made of plastic, ABS and vinyl. The bracket base 30 has clamping jaws at clip holder 40). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Jung with Dickinson due to the fact that Jung fails to disclose of any material composition for the flange and clamping jaws, therefore, the teachings of material composition description for commercial mounting bracket from Dickinson becomes obvious to combine.  As a result, need for determining material composition of structural elements would serve as suggestion or motivation to one having ordinary skill in the art to combine Jung with Dickinson. 




Allowable Subject Matter
Claim(s) 7 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Collins (US 20200149667 A1) discloses a fluid mating system including a fitting connector and a mounting bracket.  Inoue (US 6290264 B1) discloses a tube fixing connector holder.  Kerin (US 20180328525A1) discloses a quick connect coupling for fuel line. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00am MT--5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DING Y TAN/
Examiner, Art Unit 3632  

/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632